                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DEBRA METRIS-SHAMOON,
ET AL.,

             Plaintiffs,                            No. 18-13683
v.                                                  District Judge Arthur J. Tarnow
                                                    Magistrate Judge R. Steven Whalen

CITY OF DETROIT, ET AL.,
             Defendants.
                                         /

                                         ORDER
      For the reasons and under the terms stated on the record on September 10, 2019,

Defendants’ Motion to Amend Scheduling Order Dates [ECF No. 31] is GRANTED. The
scheduling order entered on March 14, 2019 [ECF No. 11] is amended as follows:

      Discovery Cut-Off:                            January 27, 2020

      Discovery Motions to be Filed by:             December 30, 2020
      Dispositive Motion Cut-Off:                   March 2, 2020

      Final Pretrial Order, Final Pretrial/
      Settlement Conference, Trial:                 To be set by District Judge

      In terms of specific discovery:
      (A) Defendant City of Detroit, or any Defendant having custody or control of the
information, will produce, within 14 days of the date of this Order, all notes, memoranda,

reports, or any other documents based on, mentioning, or otherwise related to the
Confidential Information (“CI”) that Defendant Stephen Geelhood referred to in the
search warrant affidavit that he submitted on September 13, 2012 for 48762 Kings Drive

and 8929 Wiloray in Shelby Township, Michigan, including any other search warrants

                                              -1-
that were issued in whole or in part on the basis of information from the CI; any notes,
memoranda prepared by other officers within the Narcotics Division of the Detroit Police

Department referring to the CI; and a criminal history of the CI. As to the CI’s criminal
history, it is ordered that the City of Detroit/Detroit Police Department will conduct a

LIEN check on the CI. In addition, the City of Detroit/Detroit Police Department will
produce the initial incident report regarding the homicide of the CI and the death
certificate of the CI.
          All information described in the preceding paragraph will be subject to an

attorneys’-eyes-only protective order, and will not be shared with or disclosed to the
Plaintiffs or to any person or entity other than Plaintiffs’ attorneys, investigators, experts,

or clerical and paralegal staff. Any of Plaintiffs’ attorneys’ employees, contractors, or

agents who are provided with this information will be given a copy of this order and will
be bound by its provisions. This protective order is without prejudice to Plaintiffs right to

move for its rescission after further discovery.

          The time frame for responsive information will be September, 2010 to the date of
the CI’s death.

          If, following a diligent and good-faith search, Defendants are unable to locate any
responsive documents, then the person who has undertaken that search will provide a
written declaration so indicating, and describing the steps that were taken to locate

responsive documents.
          (B) Defendant Geelhood will be deposed within 21 days of the expiration of the
14-day period set forth in paragraph (A). At that deposition, Plaintiffs or anyone other

than the attorneys and the deponent will be sequestered during any testimony regarding
the CI.


                                               -2-
       IT IS SO ORDERED.



                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE



Dated: September 10, 2019




                             CERTIFICATE OF SERVICE
       I hereby certify on September 10, 2019, that I electronically filed the foregoing
paper with the Clerk of the Court sending notification of such filing to all counsel
registered electronically. I hereby certify that a copy of this paper was mailed to non-
registered ECF participants on September 10, 2019.

                                          s/Carolyn Ciesla
                                          Case Manager to R. Steven Whalen
                                          Executive U.S. Magistrate Judge




                                            -3-
